Citation Nr: 0105297	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a left arm 
disorder.

5.  Entitlement to service connection for skin symptoms as 
due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

7.  Entitlement to service connection for respiratory 
symptoms as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971 and from October 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from November 13, 
1990 to April 28, 1991.

The Board of Veterans' Appeals (Board) first notes that by a 
June 1992 rating decision, the RO denied service connection 
for hypertension.  The veteran was notified of this rating 
action by a letter dated in July 1992.  A timely notice of 
disagreement was not filed and this decision became final 
after one year.  38 C.F.R. § 20.302 (2000).

However, by a September 1995 rating decision, the RO again 
denied service connection for hypertension, without 
specifically determining that it had reopened the veteran's 
claim.  In Barnett v. Brown, 8 Vet. App. 1, 4 (1995); aff'd 
83 F.3d 1380 (Fed. Cir. 1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the RO's 
actions.  Thus, the Board will address the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for hypertension, as 
characterized on the title page herein.  

The remaining issues noted on the title page also arose from 
the September 1995 rating decision.  On July 31, 2000, a 
video conference hearing was held before J. Connolly Jevtich, 
who is an acting member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000). 

The Board further notes that by the September 1995 rating 
decision, the RO also denied service connection for a skin 
disorder, a back disorder, and a respiratory disorder, all as 
secondary to exposure to herbicide agents.  The veteran did 
not reference these denials in a November 1995 written 
statement nor in a July 1996 Form 9.  However, the veteran's 
representative, in a July 1996 statement, did reference these 
issues.  The veteran did not reference these claims during 
his video conference hearing and it is unclear whether he is 
actually still pursuing an appeal on these issues.  Since 
these matters have not been developed for appeal, and 
inasmuch as they are not inextricably intertwined with the 
issues now before the Board on appeal, they are referred to 
the RO so that the veteran's intentions concerning his appeal 
may be ascertained.  If the veteran does wish to continue his 
appeal on the issues of service connection for a skin 
disorder, a back disorder, and a respiratory disorder, all as 
secondary to exposure to herbicide agents, the RO should take 
appropriate adjudicatory action.

Finally, the Board notes that in May 1999, the veteran raised 
a claim of service connection for post-traumatic stress 
disorder (PTSD).  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

In June 1992, the RO denied a claim of service connection for 
hypertension, and the veteran did not appeal this 
determination.  He has since again applied to reopen the 
claim.  Some of the evidence received since the June 1992 RO 
decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the June 
1992 final RO decision, and the claim for service connection 
for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that in conjunction with his 
January 1969 entrance examination and January 1971 separation 
examination, the veteran denied any history of high blood 
pressure.  The veteran's blood pressure on entrance was 130 
systolic over 84 diastolic, and was 128/70 on separation.  

The claims file includes the record of a February 1971 
examination in which the veteran's blood pressure was noted 
to be 130/90.  During a March 1971 VA examination, the 
veteran's blood pressure was noted to be 110/80.  There was 
no diagnosis of hypertension made following this examination. 

VA records associated with the claims file in July 1981 
include the report of a March 1975 outpatient visit, during 
which the veteran's blood pressure was noted to be 130/90.  
In conjunction with a January 1976 reserves enlistment 
examination, the veteran again denied any history of 
hypertension and his blood pressure was 138/78.

In July 1991, the veteran submitted a claim of service 
connection for hypertension, asserting that this condition 
was incurred while he served in Saudi Arabia.  The veteran 
also asserted that this condition had worsened since his 
separation.  

At a VA examination conducted in October 1991, the veteran 
asserted that he had been diagnosed as having hypertension in 
1977 or 1978 while on two weeks annual training with his 
reserve unit.  He stated that he was prescribed "some 
patches to wear on my arm" but eventually discontinued using 
these.  The veteran further asserted that in 1990 or 1991, 
while being activated for Desert Storm, he was again advised 
that he had high blood pressure.  The veteran was apparently 
noted to have some shortness of breath but no specific chest 
pain.  He indicated that he last took medication for this 
condition in June 1991.  During the VA examination, the 
veteran's blood pressure readings were 142/86 sitting, 142/80 
recumbent, and 138/84 standing.  The VA examiners concluded 
that hypertension was not found.  

In June 1992, additional medical records pertaining to the 
veteran's period of service in the Reserves, as well as his 
active duty in the Gulf War, were associated with the claims 
file.  An undated record which appears to have been generated 
during the veteran's period of service in the Reserves (prior 
to his Gulf War service) indicates that his blood pressure 
was 150/90.  It was also noted on this document that the 
veteran had an elevated blood pressure for which he was 
taking medication.  These reserve records also reflect 
outpatient treatment in September 1985 for complaints of a 
five year history of high blood pressure.  At that time, the 
veteran's blood pressure was noted to be 136/82.  During a 
September 1990 outpatient visit, the veteran's blood pressure 
was noted to be 158/88.  These records also include an April 
1991 demobilization examination report, on which it was noted 
that the veteran had indicated a history of high blood 
pressure.  On examination, the veteran's blood pressure was 
130/90.

By a June 1992 rating decision, the RO denied service 
connection for hypertension. The basis of this denial was 
that a confirmed diagnosis of essential hypertension was not 
shown by the evidence of record.  The veteran was notified of 
this rating action by a letter dated in July 1992.  A timely 
notice of disagreement was not filed and this decision became 
final after one year.  38 C.F.R. § 20.302 (2000).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain chronic diseases, including hypertension, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(d) (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

In March 1995, the veteran submitted a claims form indicating 
his wish to again seek service connection for hypertension.  
The evidence obtained in connection with this attempt to 
reopen the previously denied claim includes written 
statements from the veteran, private medical records, and the 
veteran's testimony at the July 2000 video conference 
hearing.  The evidence also includes the report of a July 
1997 VA hospitalization for an attempted lumbar diskectomy.  
It was noted on this report that the veteran had a medical 
history which included a twenty year history of hypertension.  
Although the veteran's lumbar diskectomy procedure was not 
completed secondary to a hypotensive episode, he was 
diagnosed upon discharge as having, in part, hypertension.   

The Board concludes that the veteran has presented new and 
material evidence, in the form of the July 1997 VA 
hospitalization report reflecting a diagnosis of 
hypertension, regarding his previously denied claim of 
entitlement to service connection for hypertension.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  This appeal is granted 
to this extent subject to the following remand directions of 
the Board. 

ORDER

The veteran's claim of entitlement to service connection for 
hypertension has been reopened.  The appeal is granted to 
this extent subject to the following remand directions of the 
Board. 
 
REMAND

Claims concerning hypertension, a low back disorder, a neck 
disorder, and a 
left arm disorder

The veteran's claim of service connection for hypertension 
has been reopened.  The Board notes that during his video 
conference hearing, the veteran appeared to raise a claim of 
service connection for hypertension as secondary to PTSD.  
The veteran's claim of service connection for PTSD was raised 
in May 1999, and in the introduction above, this has been 
referred to the RO for initial consideration.  If the claim 
of service connection for PTSD is granted, however, the RO 
should also give consideration to a claim for hypertension as 
secondary to PTSD. 

The Board also notes that in records associated with the 
claims file in July 2000, two private physicians (Mark 
Lyerly, M.D., and William Mason, M.D.) appear to conclude 
that the veteran had a spinal condition (requiring lumbar 
fusion in February 1999) which was likely the result of 
injuries he incurred while riding in a military vehicle while 
on active duty.  The veteran submitted these records at the 
time of the video conference hearing and had waived prior RO 
consideration in writing.  Nevertheless, the RO should 
request the veteran's assistance in obtaining updated 
treatment records and any clarifying opinions, in writing, 
from Dr. Lyerly and Dr. Mason.  Thereafter, a VA orthopedic 
examination is needed to confirm the exact diagnosis and 
etiology of any current back disability. 

The most recent medical records regarding treatment of the 
veteran were associated with the claims file in June 2000.  
To ensure that the veteran's claim will receive a fully 
informed evaluation, clinical data taking into account the 
condition of the veteran's back, since June 2000, must be 
obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 (2000).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  Because of the change in the law, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time concerning the 
veteran's claims of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Claims concerning skin symptoms, fatigue, and respiratory 
symptoms, all claimed as due to an undiagnosed illness  

With regard to the veteran's claims concerning an undiagnosed 
illness, the undersigned notes that the provisions of 38 
C.F.R. § 3.317 (2000) have been amended since the RO first 
considered these issues.  The amendment liberalized the old 
regulation, which had provided that the undiagnosed illness 
must have become manifest no later than two years after the 
date on which the veteran last performed active military, 
naval or air service in the Southwest Asia theater of 
operations.  Under the new regulation, service connection may 
be granted for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in Southwest Asia theater of operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2001.  The veteran has not been formally 
apprised of the language of the new regulation, so the claims 
must be remanded for appropriate consideration and discussion 
by the RO in a supplemental statement of the case. 

Prior to issuing a supplemental statement of the case, the RO 
should also ensure that all appropriate development of 
undiagnosed illness claims, including that described in M21-
1, Part III, Change 74 (April 30, 1999), be conducted.  The 
RO should also consider whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, concerning the veteran's claims for 
service connection under 38 C.F.R. § 3.317.

Under the circumstances described above, the case is REMANDED 
for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran, 
since June 2000, which have not already 
been associated with the claims file, 
should be obtained and made of record. 

2.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran since June 2000.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file. 

3.  After securing the most recent 
addresses and necessary releases from the 
veteran, the RO should contact Drs. 
Lyerly and Mason, and request that they 
provide copies of all treatment records 
pertaining to the veteran.  The RO should 
afford these physicians an opportunity to 
provide more detailed statements as to 
the bases of their medical opinions that 
the veteran's back disability is the 
result of riding in military vehicles 
while on active duty.  To that extent, 
the physicians should be invited to 
include a complete rationale, citing 
authority and investigation, for all 
conclusions reached. 

4.  The veteran should thereafter be 
afforded a VA orthopedic examination.  
The claims folder must be made available 
to the examiner for review before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests as 
the examiner deems necessary should be 
performed.  The examiner should then 
express the following opinions:

a.  Does the veteran have a 
disability of the back?  If so, the 
exact diagnosis should be given.

b.  If a back disability is present, 
the examiner should render an 
opinion as to whether it is at least 
as likely as not that any existing 
disability had its onset in service.  
The bases for any opinions expressed 
should be set forth in detail.  If 
the physician disagrees with any 
opinions which contradict his or 
hers, including those of Drs. Lyerly 
and Mason, the reasons for the 
disagreement should be set forth in 
detail.

c.  Upon receipt of the examination 
report, the RO should review the 
report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason or if all 
questions are not answered, the RO 
should return the examination report 
to the examining physician and 
request that all questions be 
answered.

5.  If the veteran's claim of service 
connection for PTSD (referenced in the 
introduction above) is granted, the RO 
should also give consideration to a claim 
of service connection for hypertension as 
secondary to PTSD. 

6.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with regard to 
the veteran's claims of service connection 
for hypertension, a back disorder, a neck 
disorder, and a left arm disorder.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

7.  With regard to the veteran's claims 
concerning skin symptoms as due to an 
undiagnosed illness, fatigue as due to an 
undiagnosed illness, and respiratory 
symptoms as due to an undiagnosed 
illness, the RO should complete 
development pertinent to Gulf War claims 
as detailed in M21-1, Part III, Change 74 
(April 30, 1999), the Veterans Claims 
Assistance Act of 2000, and all other 
relevant directives.

8.  After performing the above 
development, the RO should again 
adjudicate, on the merits, the veteran's 
claims of service connection for 
hypertension, a low back disorder, a neck 
disorder, a left arm disorder, skin 
symptoms as due to an undiagnosed 
illness, fatigue as due to an undiagnosed 
illness, and respiratory symptoms as due 
to an undiagnosed illness.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case, the 
language of which should include, in 
part, discussion of all pertinent records 
associated with the claims file since the 
May 1996 statement of the case, and the 
revised language of 38 C.F.R. § 3.317 in 
its entirety.  The veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board. 

By this remand, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The purpose of 
this remand is to obtain additional medical information and 
ensure due process.  No action is required of the veteran 
until he is further informed.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals

 



